Citation Nr: 0731975	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  03-16 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a low back disability.  

2.  Entitlement to an initial rating in excess of 10 percent 
for hyperextension of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for hyperextension of the left knee.  

4.  Entitlement to an initial rating in excess of 10 percent 
for hypermobility of the right hip.  

5.  Entitlement to an initial rating in excess of 10 percent 
for hypermobility of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1994 to December 
2001.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The issues of increased ratings for hyperextension of the 
right and left knees are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 5, 2005, the veteran's low back 
disability is manifested by full range of motion with no 
evidence of ankylosis, spasm, or abnormal gait or spinal 
contour.

2.  From January 5, 2005, forward, the veteran's low back 
disability is manifested by moderate limitation of motion, 
with no evidence of ankylosis, spasm, abnormal gait or spinal 
contour, limitation of flexion to 60 degrees or less, or 
limitation of combined range of motion to 120 degrees or 
less.

3.  The veteran's bilateral hip disability is not manifested 
by limitation of flexion to 30 degrees, abduction lost beyond 
10 degrees, ankylosis, or malunion of the femur, and the 
symptomatology does not approximate a marked hip disability.


CONCLUSION OF LAW

1.  From January 5, 2005, forward, the criteria for a 20 
percent rating, but no higher, are met for a low back 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5295 (effective prior to September 26, 2003); 5235 to 5243 
(2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).

2.  Prior to January 5, 2005, the criteria for a rating in 
excess of 10 percent for a low back disability are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (effective 
prior to September 26, 2003); 5235 to 5243 (2007); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

3.  The criteria for a rating in excess of 10 percent for 
hypermobility of the left hip are not met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5252 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

4.  The criteria for a rating in excess of 10 percent for 
hypermobility of the right hip are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5252 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice then 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
In March 2006 the AOJ sent a letter to the veteran providing 
notice of the disability rating and effective date 
regulations required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although the notice letter did not predate 
the initial adjudication, any resulting error is harmless 
error.  The veteran had ample time after receiving the letter 
to respond.  Additionally, for the claims for increased 
ratings for hip conditions, because increased ratings have 
been denied, any question as to the appropriate effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran, and for the claim for an increased rating for 
a low back disability, the Board notes that a staged rating 
is granted by the decision below and the veteran may disagree 
with the effective date assigned for the increased evaluation 
when the RO implements this decision.  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing VA examinations.  
Consequently, the Board finds the issues are ready for review 
at this time.  

Low back disability
The records report the veteran's history of chronic low back 
pain with no radiation, associated paresthesias, or weakness, 
but with occasional stiffness.  See, e.g., May and November 
2002 VA treatment records.  The records report assessments of 
low back pain, spondylolysis, and chronic lumbar strain.  The 
Board notes that the record contains no complaints of 
radiating pain and no finding of radiculopathy, 
intervertebral disc syndrome, or degenerative disc syndrome.  
Based on the lack of evidence of any back-related 
neurological abnormalities, the rating codes pertaining to 
intervertebral disc syndrome will not be considered.  

The veteran is currently rated at 10 percent under Diagnostic 
Code (DC) 5003 for painful motion that is otherwise 
noncompensable under the limitation of motion rating 
criteria.  During the pendency of this appeal, the rating 
criteria for evaluating general diseases and injuries of the 
spine were amended (effective September 26, 2003).  Because 
this claim was filed prior to the amendments, both the 
"old" and "new" rating formulas must be considered.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000).  The new rating formula may only be applied after 
the effective dates, however.  See Rhodan v. West, 12 Vet. 
App. 55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 
28, 1999) (unpublished opinion).  

A February 2002 VA computerized tomography (CT) scan 
indicated that the veteran had bilateral spondylolysis within 
L5, with possible subtle anterolisthesis of L5 on S1.  
January and May 2002 VA treatment records note that range of 
motion was within normal limits.  January, April, and May 
2002 VA treatment records also report that straight leg raise 
was negative bilaterally, muscle stretch reflexes were 
existent and symmetric, and gait was normal.  An October 2002 
VA treatment record reports that gait was normal, and the 
veteran used no assistive device.  Endurance and balance were 
within functional limits and thoracolumbar flexibility was 
within functional range.  Straight leg raise was negative 
bilaterally, deep tendon reflexes were full and symmetric in 
the knees and ankles, and no sensory deficit was noted in the 
lower extremities.  October 2002 VA x-ray images showed 
lumbar lordosis was maintained, but the line of weight-
bearing of the lumbar spine favored lumbosacral instability.  
No other abnormality was noted.  A November 2002 VA treatment 
record reports that the veteran had full range of motion of 
the "trunk," but with guarding of movement.  

A January 2005 VA examination record reports that the veteran 
walked with a steady gait, using no ambulatory aids.  The 
record reports the veteran's history of severely painful 
flare-ups at least twice a week, which last several hours in 
duration.  Physical inspection of the back revealed no 
postural abnormalities or fixed deformities, and the veteran 
had normal symmetry in appearance and in rhythm of spinal 
motion of her lumbar spine.  There was mild paraspinal 
tenderness.  The veteran fully extended but flexion was 
limited to 80 degrees due to pain, which the examiner 
characterized as a minimal limitation.  The veteran also had 
increased muscle fatigue and weakness with repetition, 
resulting in a loss of 10 degrees of flexion.  The veteran 
was noted to have difficulty rising from a forward flexed 
position, a finding based on the veteran's facial grimacing 
while rising and the fact that she used her hands on her 
thighs to rise.  The veteran could only lateral flex and 
rotate to 20 degrees due to pain, which the examiner 
characterized as a moderate limitation.  The exam record 
reports that x-ray images were normal, and the veteran was 
assessed with chronic lumbar strain.  

The "new" rating criteria provide a 20 percent rating for 
forward flexion greater than 30 degrees, but not greater than 
60 degrees, combined range of motion not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The 
"new" regulations are applied "with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease."  See 38 C.F.R. § 4.71a.  The foregoing 
evidence indicates that the veteran is able to flex to more 
than 60 degrees and has a combined range of motion over 120 
degrees.  Additionally, there is no evidence of muscle spasm, 
and although there is 1 finding of guarding, there is no 
evidence of abnormal gait or abnormal spinal contour.  
Consequently, a higher rating is not warranted under the 
"new" criteria.  

The "old" rating criteria provide higher ratings for 
ankylosis (DC 5286) and lumbosacral strain with muscle spasm 
on extreme forward bending and loss of lateral spine motion, 
unilateral, in standing position (DC 5295).  A higher rating 
is not warranted at any time under either DC 5286 or DC 5295 
as there is no evidence indicating that the veteran has 
ankylosis or spasm.  

The "old" rating criteria also provide a 20 percent rating 
for moderate limitation of motion of the lumbar spine under 
DC 5292.  In determining the appropriate rating for 
limitation of motion, consideration must be made of any 
functional loss due to flare-ups, fatigability, 
incoordination, weakness, and pain on movement.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 
4.45.  The September 2003 amendments included a provision of 
the "normal" range of motion for the lumbar spine.  See 
Plate V, 38 C.F.R. § 4.71a (2006) (normal range of motion is 
from zero to 90 degrees for forward flexion, zero to 30 
extension, lateral flexion, and rotation).  Although the 
substantive change in regulations from September 2003 cannot 
be used to evaluate the veteran's level of disability prior 
to the change, the range of motion measurements from Plate V 
are instructive in understanding the given range of motion 
measurements and how they relate to the terms used in the 
earlier rating criteria-"moderate" or "severe."  

Prior to January 5, 2005, the evidence indicates that the 
veteran has full range of motion, with no findings of pain, 
incoordination, fatigue, flare-ups, or weakness.  
Consequently, a higher rating is not warranted under DC 5292.  

Effective January 5, 2005, however, the Board finds that the 
evidence warrants a staged rating under DC 5292 based on the 
objective evidence of more severe symptoms on the date of the 
January 2005 exam.  The January 2005 VA examination record 
notes that veteran has flare-ups at least 2 times a week, 
moderately limited lateral flexion and rotation, flexion 
minimally limited by pain with additional limitation of 
flexion after repetition, and difficulty raising from a 
stooped position without pain and using her hands as aids.  
After consideration of DeLuca, the Board finds this evidence 
warrants a 20 percent rating for "moderate" limitation of 
motion.  

A rating in excess of 20 percent is not warranted under DC 
5292, however.  DC 5292 provides a 30 percent rating for 
"severe" limitation of motion.  Although limited by pain 
and repetition, the veteran's range of motion is still too 
significant, with no evidence of functional loss due to 
weakness, incoordination, or flare-ups, to approximate 
"severe" limitation of motion.  The Board notes that a 
higher rating is also not warranted under any of the 
alternate "old" or "new" rating codes for the reasons set 
out above due to the fact that a disability not entitled to a 
20 percent rating under a diagnostic code will not be 
entitled to a higher rating under the same diagnostic code.  
Consequently, a 20 percent rating, but no higher, is 
warranted effective January 5, 2005.  

Hypermobility of bilateral hips
A January 2002 VA treatment record reports that the veteran 
had normal range of motion in the hips.  The record notes 
that the veteran has had multiple magnetic resonance imaging 
(MRI) scans, all of which reported normal findings.  The 
record also reports the veteran's history of pain in 
bilateral hips, worse in the right hip.  The veteran was 
assessed with a sacroiliac dysfunction.   

The January 2005 VA examination record reports the veteran's 
history of bilateral hip pain.  She denied flare-ups and 
stated that she does not use any assistive devices.  Physical 
examination revealed that she had no edema, swelling, or 
muscle atrophy.  She was able to rise on her heels and toes, 
tandem walk, and squat with minimal difficulty.  She had 
normal strength of her lower extremities bilaterally.  She 
was able to flex to 120 degree, extend to 30 degrees, adduct 
20 degrees bilaterally, abduct 40 degrees bilaterally, 
externally rotate 50 degrees bilaterally, and internally 
rotate 40 degrees bilaterally.  The examiner noted that 
flexion, extension, abduction, and adduction were all 
minimally limited due to pain.  The examiner noted that, 
after repetition, the veteran had increased muscle fatigue 
and weakness in the right hip, with facial grimacing, but 
there was no additional loss to the degree of range of 
motion.  There was some muscle weakness, particularly on the 
left side, and muscle strength was decreased to 4/5 and 5/5 
after repetition.  X-ray images of bilateral hips indicated 
normal findings.

The veteran's bilateral hip disabilities are rated by analogy 
to DC 5252.  DC 5252 provides a 20 percent rating for 
limitation of flexion to 30 degrees.  A 20 percent rating is 
also available under DC 5253 for abduction lost beyond 10 
degrees.  As stated above, the appropriate rating for 
limitation of motion is determined after consideration of 
functional loss due to flare-ups, fatigability, 
incoordination, weakness, and pain on movement.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 
4.45.  Normal range of flexion is 0 to 125 degrees and normal 
range of abduction is 0 to 45 degrees.  See 38 C.F.R. 
§ 4.71a, Plate II.  In this case, the veteran has flexion to 
120 degrees and abduction to 40 degrees bilaterally.  Even 
after consideration of the veteran's "minimal" limitation 
of abduction and flexion due to pain and fatigue and muscle 
weakness after repetition, the veteran's degree of flexion 
and abduction is too high and too near-normal to warrant a 20 
percent rating.  A higher rating is also not warranted under 
an alternate rating code.  The evidence does not indicate 
that the veteran has ankylosis or malunion of the femur with 
marked hip disability.  The x-ray images of record indicate 
normal findings for bilateral hips, and the veteran's hip 
disability does not approximate a finding of "marked" 
disability, particularly in light of the near-normal range of 
motion and unassisted normal gait.  Consequently, a rating in 
excess of 10 percent is not warranted for either hip.  


ORDER

A 20 percent rating, but no higher, is granted for the 
service-connected back disability from January 5, 2005, 
forward; and a rating in excess of 10 percent is denied prior 
to January 5, 2005.

A rating in excess of 10 percent for hypermobility of the 
left hip is denied.

A rating in excess of 10 percent for hypermobility of the 
right hip is denied.


REMAND

Further development is needed on the claims for increased 
ratings for hyperextension of the right and left knees.  The 
most recent VA examination record was performed in January 
2005.  The Board finds that a new examination is needed to 
determine the current severity of the veteran's bilateral 
knee disability and to clarify ambiguities presented in the 
January 2005 examination record.  See 38 U.S.C.A. § 5103A(d).  

The January 2005 examination record reports that the veteran 
has instability in the right knee, but there is no 
characterization of the instability, and it is unclear 
whether the veteran's instability is more severe than the 
current "slight" characterization.  This should be 
determined.  

Additionally, the January 2005 VA examination record reports 
findings of "minimal limitation [of flexion and extension] 
due to pain," but the record also reports that the veteran's 
range of motion is 0 to 140 degrees, which corresponds to 
full range of motion.  It is unclear whether the pain begins 
prior to 140 or whether it is throughout.  In consideration 
of DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. 
§§ 4.40 and 4.45, a new exam is needed to determine if the 
veteran has any functional loss due to pain.  See 38 U.S.C.A. 
§ 5103A(d).  

Accordingly, these issues are remanded to the RO for the 
following action:

1.  Schedule the veteran for a VA 
orthopedic exam to determine the current 
severity of his left and right knee 
disabilities.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished, and the examiner is 
requested to report complaints and 
clinical findings in detail.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

2.  The RO should then review all 
additional evidence which is added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.  The decisions should be made on 
the merits of the claim.  If the benefits 
sought on appeal remains denied, the 
appellant should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


